DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Newly submitted claims 1-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Examiner asserts that the invention as previously (i.e., originally) filed was directed to developing a system, method, and media for determining when to assign a virtual sitter based on a clinician’s assessment of the patient. However, the instant claims are directed towards a system, method, and media for determining when to assign a physical sitter based on a safety assessment score determined by a virtual sitter. Examiner asserts that the newly amended claims, including the dependent claims, are directed towards a different invention and are no longer directed towards determining when to assign a virtual sitter by the clinician but rather directed to determining when to assign a physical sitter by the virtual sitter.
Additionally, the safety assessment score of the originally filed invention was determined based on a falls risk assessment and a patient risk assessment determined by a clinician; whereas the safety assessment score of the instant claims is determined based on virtual sitter observations of a patient corresponding to patient behavior. Examiner asserts that the newly amended claims, including the dependent claims, are directed towards a different invention and are no longer directed towards a system that uses a clinician-determined score to determine when to assign a virtual sitter but rather directed to a system that uses a virtual sitter-determined score to determine when to assign a physical sitter. The previous safety assessment score and instant safety assessment score are different scores.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The reply filed on 3/23/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The reply is directed to an invention that is dependent of distinct from the invention originally claimed. Applicant’s arguments and amendments fail to address the claims presented in the previous set of examined claims. Rather, Applicant’s arguments and amendments are directed to the non-elected invention. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626  

/EVANGELINE BARR/Primary Examiner, Art Unit 3626